DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendment filed 11/30/2022 wherein claims 1, 6, 10, 12 and 16 are amended, Claims 2-3, 13, 15, and 17 are canceled, Claims 21-22 are newly added. Therefore, Claims 1, 4-12, 14, 16, and 18-22 are currently pending in the Application.
The Applicant’s replacement drawing sheets dated 11/30/2022 are accepted by the Examiner. The Applicant’s amendments to the drawings have overcome each and every drawing objection previously set forth in the Non-Final Rejection dated 9/23/2022. Therefore, each and every drawing objection previously set forth in the Non-Final Rejection dated 9/23/2022 is withdrawn at this time.
The Applicant’s replacement paragraphs of the Specification dated 11/30/2022 are accepted by the Examiner. The Applicant’s amendments to the Specification has overcome each and every specification objection previously set forth in the Non-Final Rejection dated 9/23/2022. Therefore, each and every specification objection previously set forth in the Non-Final Rejection dated 9/30/2022 is withdrawn at this time.
The Applicant’s amendments to the claims has overcome each and every Claim objection previously set forth in the Non-Final Rejection dated 9/23/2022. Therefore, each and every Claim objection previously set forth in the Non-Final Rejection dated 9/23/2022 is withdrawn at this time.
 The Applicant’s amendments to the claims has overcome each and every Claim Rejection previously set forth under 35 U.S.C. 112(b) in the Non-Final Rejection dated 9/23/2022. Therefore, each and every Claim Rejection previously set forth under 35 U.S.C. 112(b) in the Non-Final Rejection dated 9/23/2022 is withdrawn at this time.
Response to Arguments
Applicant's arguments, pages 11-15 filed 11/30/2022, with regards to the rejection set forth under 35 U.S.C. 102(a)(1) by Horst et al. (US 2021/0290913) have been fully considered but they are not persuasive. 
The Applicant argues the following:
“Horst, however, fails to describe "wherein the distal portion of the guidewire is configured to inhibit blood flow within the needle lumen around the distal portion of the guidewire between the distal port and the proximal port when the distal portion of the guidewire is disposed between the distal port and the proximal port" as recited in amended independent claims 1 and 6 and "wherein directing the blood flow comprises occluding the needle lumen between the needle distal port and the needle proximal port" as recited in amended independent claim 16. Instead, blood can follow around the distal portion 59a of the guidewire 59 in the lumen 36c as illustrated in FIG. 10 of Horst, reproduced below.”
	With regards to the argument pertaining to independent claims 1 and 6, the Applicant’s argument is not persuasive as “configured to inhibit blood flow within the needle lumen around the distal portion of the guidewire between the distal port and the proximal port when the distal portion of the guidewire is disposed between the distal port and the proximal port” is a broad limitation. According to Oxford Learner’s Dictionaries the term “inhibit” has a definition of “to prevent something from happening or make it happen more slowly or less frequently than normal”. Therefore, according to this definition the distal portion (59a) of the guidewire (59) of Horst would inhibit blood flow within the needle lumen (36c) around the distal portion of the guidewire between the distal port (37d) and the proximal port (37) when the distal portion is disposed between the distal port and the proximal port (see Fig. 10) because the blood would have to flow around the distal portion of the guidewire and thus slow or inhibit the blood flow. In other words, the distal portion of the guidewire of Horst would at least partially occlude and therefore inhibit blood flow within the needle lumen. Thus, the Examiner finds the Applicant’s argument with regards to independent claim 1 and 6 to be unpersuasive.
	With regards to the argument pertaining to independent claim 16, the Applicant’s argument is not persuasive as “wherein directing the blood flow comprises occluding the needle lumen between the needle distal port and the needle proximal port” is not recited within amended independent claim 16. It is noted that the features upon which applicant relies (i.e. “directing the blood flow comprises occluding the needle lumen between the needle distal port and the needle proximal port”) are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Independent claim 16 rather recites “wherein directing the blood flow comprises inhibiting the needle lumen with a guidewire between the needle distal port and the needle proximal port” wherein this limitation would be unpersuasive in view of the same argument set forth by the Examiner with regards to independent claims 1 and 6. Therefore, the Applicant’s argument regarding independent claim 16 is unpersuasive.
	The Examiner notes the following paragraphs [0028], [0054-0055], and [0060] of the Applicant’s Specification dated 3/8/2021 describes that blood flow through the needle lumen is partially or substantially occluded or slowed. Furthermore, paragraphs [0044], [0052],  and [0054-0055] of the Applicant’s Specification dated 3/8/2021 describes the blood flow through the needle being inhibited. However, the Specification dated 3/8/2021 lacks any further explicit disclosure (barring the aforementioned disclosure regarding partial or substantial occlusion of the needle lumen) about the needle lumen being occluded. The Examiner cautions the Applicant with regards to future amendments and the introduction of new matter pertaining to the narrowing the term “inhibiting” to mean “complete/total occlusion” as there is not support for complete or total occlusion of the needle lumen by the distal portion of the guidewire found within the Specification.
Applicant’s arguments, see page 15, filed 11/30/2022, with respect to the rejection(s) of claim(s) 1, 4-7, 9-10, and 16-20 under 35 U.S.C. 102(a)(1) by Lewis et al. (US 5,246,426) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Horst et al. (US 2021/0290913).
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 3 should be amended to recite “wherein the elongate annular space is in fluid communication”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12, 14, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, lines 20-26 recite the following:
“wherein the distal portion of the guidewire is configured to inhibit blood flow within the needle lumen around the distal portion of the guidewire between the distal port and the proximal port when the distal portion of the guidewire is disposed between the distal port and the proximal port, 
wherein the guidewire comprises a proximal portion and a distal portion, and 
wherein a diameter of the distal portion of the guidewire is greater than a diameter of the proximal portion of the guidewire”
To resolve the antecedent basis issues (see the underlined limitations above) within claim 6, lines 20-26 the Examiner would like to move lines 24-26 to be before lines 20-23 of claim 6 such that lines 20-26 of claim 6 would read as follows:
 “wherein the guidewire comprises a proximal portion and a distal portion, and 
wherein a diameter of the distal portion of the guidewire is greater than a diameter of the proximal portion of the guidewire; and
wherein the distal portion of the guidewire is configured to inhibit blood flow within the needle lumen around the distal portion of the guidewire between the distal port and the proximal port when the distal portion of the guidewire is disposed between the distal port and the proximal port”.
Claim 6 will be interpreted and examined as the Examiner has laid out regarding lines 20-26.
Claims 7-12 and 22 are rejected under 35 U.S.C. 112(b) as they depend upon a rejected claim under 35 U.S.C. 112(b).
Claim 14 depends from canceled claim 13. Therefore, the Examiner will interpret claim 14 as depending from claim 6.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 fails to further limit the subject matter of claim 6 upon which the Examiner is interpreting Claim 14 to depend upon as claim 14 currently is recited to depend upon canceled claim 13. Regardless of claim 14’s dependency, claim 14 recites a limitation which independent claim 6 has been amended to include (see lines 20-26 of claim 6 and the 35 U.S.C. 112(b) rejection above). Both independent claim 6 and dependent claim 14 recite “wherein the distal portion of the guidewire is disposed between the distal port and the proximal port of the needle”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-11, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horst et al. (US 2021/0290913 A1; hereinafter referred to as Horst).
With regards to claim 1, Horst discloses (Figs. 1-13C) a vascular access device (10; see [0072]), comprising: 
a needle (30; see [0072]), comprising: 
a needle lumen (36c; see [0082]); 
a distal port (37d; see [0095]) extending from an outside surface of the needle to the needle lumen (see Fig. 10); and 
a proximal port (37; see [0082] and Fig. 4c) extending from the outside surface of the needle to the needle lumen (see Fig. 4c); 
an elongate tube (26; see [0077]) disposed over the needle (see Fig. 10); and 
a guidewire (59; see [0074] and [0092]) slidably disposed within the needle lumen (see Fig. 10 and [0074]), the guidewire comprising a distal portion (59a) and a proximal portion (see to the left of 59a in Fig. 10); 
wherein the distal portion of the guidewire is positionable between the distal port and the proximal port (Figs. 4c and 10; see [0092] and [0095]), 
wherein the distal portion of the guidewire is configured to inhibit blood flow within the needle lumen around the distal portion of the guidewire between the distal port and the proximal port when the distal portion of the guidewire is disposed between the distal port and the proximal port (see Fig. 10 wherein the distal portion 59a of the guide wire 59 would at least partially occlude the needle lumen 36c; therefore the distal portion of the guidewire would be configured to inhibit blood flow within the needle lumen around the distal portion of the guidewire between the distal port and the proximal port when the distal portion of the guidewire is disposed between the distal port and the proximal port), and 
wherein a diameter (see at 59a in Fig. 10) of the distal portion of the guidewire is larger than a diameter (see at 59 in Fig. 10) of the proximal portion of the guidewire (see Fig. 10 which shows the diameter of the guidewire distal portion 59a being larger than a diameter of the guidewire proximal portion).
With regards to claim 4, Horst discloses the claimed invention of claim 1, and Horst further discloses (Figs. 1-13C) the vascular access device (10) further comprising an elongate annular space (24; see [0096] “An annular space formed between the needle body 36 and the catheter body 26 defines the quick blood flashback chamber 24”) defined by an inner surface of the elongate tube (see at 24 in Fig. 10) and the outside surface of the needle (see at 36 in Fig. 10), wherein the annular space is in fluid communication with the needle lumen (36c; see [0082]) through the distal port (37d; see [0095]) and the proximal port (37; see [0082] and Fig. 4c).
With regards to claim 5, Horst discloses the claimed invention of claim 4, and Horst further discloses (Figs. 1-13c) upon puncture of a blood vessel (see [0104-0105]), blood is configured to: 
enter the needle lumen (36c; see [0082] and [0097]) at a distal end (36a) of the needle (30); 
exit the needle lumen through the distal port (37d; see [0097-0098]); 
enter the elongate annular space (24; see [0097-0098]); 
exit the elongate annular space through the proximal port (37; see Fig. 4c and [0082], [0090], and [0097-0099] wherein as the at least one flashback ports 37 are in fluid communication with the elongate annular space 24 blood could exit the annular space through the proximal port and re-enter the needle lumen); and re-enter the needle lumen.

With regards to claim 6, Horst discloses (Figs. 1-13c) a vascular access device (10; see [0072]), comprising: 
a needle assembly (30, 32), comprising: 
a needle hub (32; see [0073]); 
a needle (30) coupled to the needle hub (see Fig. 4C and [0075]), the needle comprising: a distal end (36a; see [0081]); 
a needle lumen (36c; see [0082]) extending from the distal end of the needle (see Fig. 4C); 
a distal port (37d; see [0095]) extending from an outside surface of the needle to the needle lumen (see Fig. 10); and 
a proximal port (37; see [0082] and Fig. 4C) extending from the outside surface of the needle to the needle lumen (see Fig. 4C); 
a catheter assembly (20, 22) disposed over a portion of the needle assembly (see Figs. 5a-5b and Fig. 10), the catheter assembly comprising: 
a catheter hub (22; see [0075]); and 
an elongate tube (20; see [0075]) coupled to the catheter hub; and 
a barrel assembly (40, 50) coupled to the needle hub (see Figs. 1, 4A-4B, and 5A-6), the barrel assembly comprising: 
an elongate barrel (40; see [0073]); 
a slider member (52; see [0074]) slidably coupled to the elongate barrel (see [0074]); and 
a guidewire (59) coupled to the slider member (see Fig. 4a and see [0074]), wherein the guidewire is configured to be slidably disposed within the needle lumen (see Fig. 10 and [0092]), 
wherein the guidewire comprises a proximal portion (see to the left of 59a in Fig. 10) and a distal portion (59a), and wherein a diameter (see the diameter at 59a in Fig. 10) of the distal portion of the guidewire is greater than a diameter (see the diameter at 59 in Fig. 10) of the proximal portion of the guidewire (see Fig. 10 which shows the diameter of the guidewire distal portion 59a being greater than a diameter of the guidewire proximal portion).
wherein the distal portion of the guidewire is configured to inhibit blood flow within the needle lumen around the distal portion of the guidewire between the distal port and the proximal port when the distal portion of the guidewire is disposed between the distal port and the proximal port (see Fig. 10 wherein the distal portion 59a of the guide wire 59 would at least partially occlude the needle lumen 36c therefore the distal portion of the guidewire would be configured to inhibit blood flow within the needle lumen around the distal portion of the guidewire between the distal port and the proximal port when the distal portion of the guidewire is disposed between the distal port and the proximal port).
With regards to claim 7, Horst discloses the claimed invention of claim 6, and Horst further discloses (Figs. 1-13c) the needle hub (32) further comprises laterally extending wing grips (39; see [0082] “The needle hub 32 may further include a grip member 39, such as a protruding rib, to assist a user in gripping the needle assembly 30 during an insertion procedure” and [0102] “The grip member 39 may include radially extending ribs circumferentially spaced apart at their outermost edges to assist the user with gripping the needle hub” wherein these radially extending ribs extend laterally as shown in Figs. 1-3 and Fig. 11 and thus could be described as laterally extending wing grips).
With regards to claim 9, Horst discloses the claimed invention of claim 6, and Horst further discloses (Figs. 1-13c) the elongate barrel (40; see [0073]) comprises at least one flashback channel (34, 44; see Fig. 11 and [0073] “The housing 40, or wire tube, comprises an elongated generally tubular body 42…The housing body 42 also includes a longitudinal lumen 44 that cooperates with a needle hub 32 of the needle 30 to define a second or continuous blood flashback chamber” and [0081-0082]).
With regards to claim 10, Horst discloses the claimed invention of claim 9, and Horst further discloses (Figs. 1-13c) the needle hub (32) further comprises a return chamber (33; see [0081-0082]) in fluid communication with the lumen (36c; see [0082]) of the needle (30) and the at least one flashback channel (34, 44; see Fig. 11 and [0073] and [0081-0082]).
With regards to claim 11, Horst discloses the claimed invention of claim 9, and Horst further discloses (Figs. 1-13c) the vascular access device (10) further comprising a flow restrictor (60; see Fig. 11 and [0074] and [0084]) operably coupled to a first flashback channel (34; see [0081-0082] and [0101]) of the at least one flashback channel, wherein a second flashback channel (44; see [0081-0082 and [0101]) of the at least one flashback channel is configured to fill with flashback blood prior to the first flashback channel filling with flashback blood (see Fig. 11 and [0081-0082] and [0101] wherein as shown in Fig. 11 the blood flashback would flow from the needle lumen 36c to the return chamber 33 then into the first flashback channel 34 prior to visualizing blood flowing into the second flashback chamber channel 44).
With regards to claim 14, Horst discloses the claimed invention of claim 6 (see 35 U.S.C. 112(b) rejection above wherein claim 14 is interpreted to depend on claim 6), and Horst further discloses (Figs. 1-13c) the distal portion (59a; see [0078]) of the guidewire (59; see [0074]) is disposed between the distal port (37d, see Figs. 4C and 10 and [0095]) and the proximal port (37; see Figs. 4C and 10 and [0090]) of the needle (see Figs. 4c and 10 and [0092] and [0095]).

With regards to claim 16, Horst discloses (Figs. 1-13C) a method of placing a vascular access device (10; see [0072]) into a blood vessel (see Abstract and [0077]), comprising: 
obtaining the vascular access device (see Fig. 1); 
puncturing the blood vessel with a needle (30) of the vascular access device (see [0104]); inducing a blood flow through a distal portion (see near 36a in Fig. 10) of a lumen (36c) of the needle (see [0104]); 
directing the blood flow from the distal portion of the lumen of the needle through a needle distal port (37d; see [0098]) into an elongate annular space (24; see [0098-0099]) defined by an inner surface (see at 24 in Fig. 10) of a catheter body (26; see [0090]) and an outer surface (see at 36 in Fig. 10) of the needle; and 
directing the blood flow from the elongate annular space through a needle proximal port (37; see [0082] and [0098-0099] and Figs. 4C and 5A) into the needle lumen (36C; wherein the blood flow through the needle distal port 37d could be directed back into the needle lumen 36c via the elongate annular space 24 as the needle distal port, the needle proximal port, and the elongate annular space are in fluid communication), 
wherein directing the blood flow comprises inhibiting the needle lumen with a guidewire (59) between the needle distal port and the needle proximal port (see Fig. 10 wherein the distal portion 59a of the guide wire 59 would at least partially occlude the needle lumen 36c therefore the distal portion of the guidewire inhibit blood flow within the needle lumen around the distal portion of the guidewire between the distal port and the proximal port when the distal portion of the guidewire is disposed between the distal port and the proximal port), 
wherein the guidewire comprises a proximal portion (see to the left of 59a in Fig. 10) and a distal portion (59a), and 
wherein a diameter (see the diameter at 59a in Fig. 10) of the distal portion of the guidewire is greater than a diameter (see the diameter at 59 in Fig. 10) of the proximal portion of the guidewire (see Fig. 10 which shows the diameter of the guidewire distal portion 59a being larger than a diameter of the guidewire proximal portion).
With regards to claim 18, Horst discloses the claimed invention of claim 16, and Horst further discloses (Figs. 1-13c) the method further comprising visually observing blood flowing through the elongate annular space (24; see [0073] “first or quick blood flashback chamber 24” and [0099] “Visualization of the blood flash will occur throughout the length of the first flashback chamber 24 due to at least one flashback port 37”).
 With regards to claim 19, Horst discloses the claimed invention of claim 16, and Horst further discloses (Figs. 1-13c) the method further comprising: 
visually observing blood flowing from the needle lumen (36c; see Fig. 11 and [0081-0082] and [0101]) into a return chamber (33; see Fig. 11 and [0081-0082] and [0101]); and visually observing blood flowing from the return chamber into at least one flashback channel (34, 44; see Fig. 11 and [0081-0082] and [0101]).
With regards to claim 20, Horst discloses the claimed invention of claim 19, and Horst further discloses (Figs. 1-13c) the method further comprising visually observing blood flowing into a first flashback channel (34; see Fig. 11 and [0081-0082] and [0101]) of the at least one flashback channel prior to visually observing blood flowing into a second flashback channel (44) of the at least one flashback channel (see Fig. 11 and [0081-0082] and [0101] wherein as shown in Fig. 11 the blood flashback would flow from the needle lumen 36c to the return chamber 33 and then into the first flashback channel 34 prior to visualizing blood flow into the second flashback channel 44).

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Wang et al. (US 2017/0043060 A1; hereinafter referred to as Wang).
With regards to claim 8, Horst discloses the claimed invention of claim 1, however, Horst is silent with regards to the vascular access device further comprising a strain relief member comprising a circumferential radial inwardly directed rib configured to apply a radial inwardly directed force to the elongate tube.
Nonetheless, Wang teaches (Figs. 1-2) the vascular access device (10; see [0044]) further comprising a strain relief member (18; see [0050] “single bonding layer 18 may act as a strain relief”) comprising a circumferential radial inwardly directed rib (see Examiner annotated Fig. 2 below; hereinafter referred to as Fig. A) configured to apply a radial inwardly directed force to the elongate tube (24; see [0053] the described pushing forces, rotational forces, or both could apply radially inward directed forces to the elongated tube wherein the forces would translate at least partially through the radially inward directed rib annotated below in Fig. A).

    PNG
    media_image1.png
    619
    970
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter hub of vascular access device of Horst with a teaching of Wang such that the vascular access device further comprising a strain relief member comprising a circumferential radial inwardly directed rib configured to apply a radial inwardly directed force to the elongate tube. One of ordinary skill in the art would have been motivated to make this modification, as Wang teaches this single bonding layer may act as a strain relief (see [0050] of Wang) and Wang also teaches that the single bonding layer bond reduces or substantially prevents incidents of poor adhesion, delamination, or leaks at or near the catheter hub while simultaneously reducing the number of processing steps used to manufacture a catheter which reduces manufacturing costs (see [0069] of Wang).

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horst in view of Grayzel et al. (US 2010/0069880 A1; hereinafter referred to as Grayzel).
With regards to claim 21, Horst discloses the claimed invention of claim 1, however Horst is silent with regards to the vascular access device further comprising a coil that is disposed around the distal portion of the guidewire, wherein a diameter of the coil is slightly smaller than a diameter of the needle lumen.
Nonetheless, Grayzel teaches (Figs. 4A-4B) the vascular access device (400; see [0091]) further comprising a coil (464; see [0095]) that is disposed around the distal portion (490; see [0095]) of the guidewire (450; see [0091]), wherein a diameter of the coil is slightly smaller than a diameter of the needle lumen (see [0091] wherein [0091] describes the distal segment 465 which includes the coil 464 blocking the backflow of blood through the needle. Therefore, the diameter of the coil must be slightly smaller than a diameter of the needle lumen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guidewire of the vascular access device of Horst with a teaching of Grayzel such that the vascular access device further comprising a coil that is disposed around the distal portion of the guidewire, wherein a diameter of the coil is slightly smaller than a diameter of the needle lumen. One of ordinary skill in the art would have been motivated to make this modification, as a coil wire disposed around the distal portion of the guidewire is made of a flexible metal having some shape retention qualities and may possess a lubricious surface to facilitate passage through a needle bore and navigation through a blood vessel (see [0095] of Grayzel).
With regards to claim 22, Horst discloses the claimed invention of claim 6, however Horst is silent with regards the vascular access device further comprising a coil that is disposed around the distal portion of the guidewire, wherein a diameter of the coil is slightly smaller than a diameter of the needle lumen.
Nonetheless, Grayzel teaches (Figs. 4A-4B) the vascular access device (400; see [0091]) further comprising a coil (464; see [0095]) that is disposed around the distal portion (490; see [0095]) of the guidewire (450; see [0091]), wherein a diameter of the coil is slightly smaller than a diameter of the needle lumen (see [0091] wherein [0091] describes the distal segment 465 which includes the coil 464 blocking the backflow of blood through the needle. Therefore, the diameter of the coil must be slightly smaller than a diameter of the needle lumen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the guidewire of the vascular access device of Horst with a teaching of Grayzel such that the vascular access device further comprising a coil that is disposed around the distal portion of the guidewire, wherein a diameter of the coil is slightly smaller than a diameter of the needle lumen. One of ordinary skill in the art would have been motivated to make this modification, as a coil wire disposed around the distal portion of the guidewire is made of a flexible metal having some shape retention qualities and may possess a lubricious surface to facilitate passage through a needle bore and navigation through a blood vessel (see [0095] of Grayzel).

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 12, Horst is the closest prior art of record with regards to the subject matter of claim 12. Horst teaches a vascular access device comprising a flow restrictor wherein the flow restrictor comprises a protrusion (62) extending proximally from the needle hub (32) into the first flashback channel (34 in Fig. 11) of the at least one flashback channel as well as the other limitations of claims 6, 9, and 11. However, Horst nor any other prior art of record teaches and or suggests an outer diameter of the protrusion being less than an inner diameter of the first flashback channel of the at least one flashback channel.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771